JONES, J.
1. For the purpose of preventing travel upon a newly constructed pavement, a contractor erected a barricade on the street, consisting in part of a two horse dump wagon which was permitted to be unsecured in a vicinity where children were accustomed to play therewith. This, together with the danger that might result to the children therefrom, was brought to the knowledge of such contractor. A child under six years of age was injured by the dump wagon so placed; and if, under the circumstances, reasonable care was not exercised by the contractor in leaving the dump wagon in a secure condition, thereby causing the death of such child, the contractor becomes liable.
2. An offer of money, made by a defendant to a witness for the purpose of influencing her attitude as such, is competent testimony against the defendant, and may be introduced bv the plaintiff as a part of his case.
Judgment affirmed.
Matthias, Day and Allen, JJ., concur.